 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAVANCE ROSS PAYNE,                              No. 2:18-cv-0956 JAM CKD P
12                        Plaintiff,
13            v.                                       FINDINGS AND RECOMMENDATIONS
14    C. BASER, et al.,
15                        Defendants.
16

17           On July 26, 2019, plaintiff’s complaint was dismissed with leave to amend. Plaintiff has

18   been warned that failure to file an amended complaint within the time allotted would result in a

19   recommendation that this action be dismissed. ECF No. 33. Plaintiff’s amended complaint was

20   due October 16, 2019 (id.) and plaintiff has not filed an amended complaint.

21           Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

22   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

23           These findings and recommendations are submitted to the United States District Judge

24   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen after

25   being served with these findings and recommendations, plaintiff may file written objections with

26   the court. The document should be captioned “Objections to Magistrate Judge’s Findings and

27   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

28   /////
                                                       1
 1   waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

 2   1991).

 3   Dated: October 29, 2019
                                                     _____________________________________
 4
                                                     CAROLYN K. DELANEY
 5                                                   UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1
     payn0956.fta
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
